            Case 2:19-cv-02568-AB Document 34 Filed 08/10/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

AMEEN McCALL,                              :
    Plaintiff,                             :
                                           :              CIVIL ACTION
       v.                                  :              NO. 19-2568
                                           :
CITY OF PHILADELPHIA et al.,               :
      Defendants.                          :

                                           ORDER


       AND NOW, this 10th day of August 2020, it is ORDERED that the Motion of

Defendant, Jojo Thazhathel, to Dismiss Under Fed. R. Civ. Pro. 12(b)(6) (ECF No. 28) is

DENIED.




                                           _s/ANITA B. BRODY, J._________
                                           ANITA B. BRODY, J.




Copies via ECF 08/10/2020
